Citation Nr: 1035868	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-41 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 
2003.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Columbia, South Carolina.  The matter is currently being handled 
by the RO in St. Petersburg, Florida.  

In October 2007, October 2008, and August 2009 the Board remanded 
the matter for additional development.  That development having 
been completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDING OF FACT

The medical evidence demonstrates that Veteran's GERD is 
manifested by dysphagia, substernal pain, and pyrosis; however, 
the symptoms are not productive of an overall considerable 
impairment of health.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, 
for the Veteran's GERD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  
	
At the outset, the Board observes that the Veteran expressed 
disagreement with the November 2002 rating decision that granted 
him service connection for GERD.  As such, the Veteran has 
appealed the initial evaluation assigned and the severity of his 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's GERD has been evaluated under DC 7346, the 
diagnostic code for hiatal hernias.  Under this code, a 10 
percent evaluation requires evidence of two or more of the 
symptoms for the 30 percent evaluation, of lesser severity.  The 
symptoms associated with a 30 percent rating include persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health. 

Here, the Board finds the medical evidence establishes the 
existence of at least two of the symptoms associated with the 30 
percent rating.  On VA examination in September 2009, the 
examiner's objective findings included dysphagia and substernal 
pain.  The Veteran reported that his dysphagia occurs less than 
daily but at least weekly and that his substernal pain is 
frequent and of moderate severity.  He additionally reported 
daily pyrosis and daily regurgitation.  On VA examination in 
October 2002 the examiner noted recurrent heartburn, exacerbated 
while lying down, and manifested by a burning, choking sensation.  
As three of the symptoms associated with the 30 percent rating-
dysphagia, substernal pain, and pyrosis-have been established, 
the Board that a compensable rating is warranted. 

A rating in excess of 10 percent, however, is not warranted.  
While symptoms contemplated by the 30 percent rating may exist, 
the Veteran's overall state of health is not shown to be 
"considerably impaired" by his GERD.  Moreover, the medical 
evidence overall indicates that the symptoms that do exist are of 
mild severity.  For example, the September 2009 VA examiner 
opined that the Veteran's "overall general health" was "good."  
His GERD was determined to have no effect on activities of daily 
living such as chores, shopping, exercise, sports, recreation, 
traveling, bathing, dressing, toileting, or grooming.  It was 
found to have only a "mild" effect on feeding.  In a VA 
treatment record of January 2006 the Veteran's GERD was assessed, 
he made no mention of the symptoms above, and it was 
characterized as "stable."   In an October 2004 VA treatment 
record discussing his GERD, no mention of the symptoms were made 
and it was only noted that the Veteran wished to switch 
medications for treating his GERD.  An assessment of his 
gastrointestinal system in March 2004 was essentially normal.  
There was no nausea, vomiting, diarrhea, constipation, melena, 
hematochezia, hemorrhoids, or abdominal pain and there was no 
mention of the above symptoms.  Similarly, in a private treatment 
record of October 2003, his gastrointestinal system was 
"negative" for abdominal pain, heartburn, constipation, 
diarrhea, and stool changes.  The appointment was for purposes of 
establishing a new primary care physician and the Veteran voiced 
no complaints relating to his GERD.

In short, the competent evidence of record, as set forth above, 
does not demonstrate persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Overall, the severity of the Veteran's 
symptoms is not commensurate with the criteria associated with 
the next-higher 30 percent evaluation under Diagnostic Code 7346. 

The Board has also considered whether any alternate Diagnostic 
Codes allow for a compensable evaluation here.  However, there 
are no other Diagnostic Codes relevant to the Veteran's GERD 
claim.  In conclusion, while the Veteran's disability picture 
warrants a compensable evaluation, it is not most nearly 
approximated by the next- higher 30 percent evaluation under 
Diagnostic Code 7346 or any other code section during any portion 
of the rating period on appeal.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in February 2005 
and November 2007 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  The 
letter of November 2007 and a separate letter of June 2008 
further provided the Veteran with information concerning the 
evaluation and effective date that could be assigned should his 
claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has been 
obtained.  His post service treatment records have been obtained.  
He has been afforded the opportunity for a personal hearing, and 
has been given VA examinations.  The Board does not have notice 
of any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

Entitlement to a disability rating of 10 percent, but no higher, 
for the Veteran's GERD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


